Appellant was convicted on a charge that he did have in his possession four pints of whisky with the unlawful intent to sell the same, and in accordance with the verdict of the jury was sentenced to pay a fine of $50 and be confined in the county jail for 30 days. From the judgment an appeal was perfected by filing in this court, March 6, 1926, petition in error with case-made.
No brief has been filed in support of the errors assigned, which question the sufficiency of the evidence to support the verdict.
The state relied for this conviction upon the testimony of L.M. Wolsey, deputy sheriff, to the effect that about 9 o'clock at night, in the town of Picher, he was walking down the street with Mr. Wolf, another officer, and saw the defendant throw two half pints of whisky down; one bottle broke, and one did not; that they followed him into the house.
As a witness in his own behalf, defendant denied that he was on the street or that he had possession of the bottles of whisky, and stated that he saw the officers when they passed the house, chasing some man, then they entered his house. His testimony was corroborated *Page 167 
by that of his wife, who testified to substantially the same facts.
It is obvious that the case was one for the consideration of the jury, and it is not for this court to pass on the credibility of witnesses and the weight of their testimony.
Finding no material error in the record, the judgment is affirmed.
EDWARDS and DAVENPORT, JJ., concur.